DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Mark C. Reichel on October 1, 2021.

The application has been amended as follows: 

Cancel claim 3.
Cancel claim 13.
Cancel claim 20.
In Claim 4, on line 1, delete "claim 3," and replace with --claim 5,-- .
In Claim 14, on line 1, delete "claim 13," and replace with --claim 15,-- .

In the claims:
Claims 5, 15 and 19 have been substituted with the following:

5. (Currently amended) A light pipe assembly, comprising:
a light pipe extending from a proximal end to an opposing distal end and defining a surface comprising an emitting portion and an overlay portion comprising a plurality of 
a reflective surface comprising a second refractive index greater than the first refractive index, the reflective surface disposed adjacent the overlay portion of the light pipe; 
wherein the reflective surface is disposed adjacent the overlay portion such that a gap is formed between the reflective surface and the light pipe, the gap selected such that the reflective surface can propagate an evanescent wave at a point where any of a plurality of light rays traveling through the light pipe are internally reflected at a boundary between the overlay portion and reflective surface.

15. (Currently amended) A lamp assembly, comprising:
a light pipe assembly, comprising:
a light pipe extending from a proximal end to an opposing distal end and defining a surface comprising an emitting portion and an overlay portion comprising a plurality of pipe optical elements formed therein and protruding from the surface, the light pipe comprising a material capable of transmitting light with a first refractive index; and
a reflective surface comprising a second refractive index greater than the first refractive index, the reflective surface disposed adjacent the overlay portion of the light pipe; 
at least one light source disposed adjacent the proximal end of the light pipe and capable of generating a plurality of light rays generally directed into the light pipe in a direction of the distal end;

a lens disposed adjacent the housing such that the lens and housing substantially surround the at least one light source, the light pipe, and the reflective surface;
wherein the reflective surface is disposed adjacent the overlay portion such that a gap is formed between the reflective surface and the light pipe, the gap selected such that the reflective surface can propagate an evanescent wave at a point where any of a plurality of light rays traveling through the light pipe are internally reflected at a boundary between the overlay portion and reflective surface.

19. (Currently amended) A light pipe assembly, comprising:
a light pipe extending from a proximal end to an opposing distal end and defining a surface comprising an emitting portion and an overlay portion comprising a plurality of pipe optical elements formed therein and protruding from the surface, the light pipe comprising a material capable of transmitting light with a first refractive index; and
a reflective surface comprising a second refractive index greater than the first refractive index, the reflective surface disposed adjacent the overlay portion of the light pipe; and
at least one first light source disposed adjacent at least one end of the proximal end and the distal end of the light pipe and capable of generating a plurality of light rays generally directed into the light pipe from the at least one end;
wherein the reflective surface comprises a material selected from

wherein the reflective surface is disposed adjacent the overlay portion such that a gap is formed between the reflective surface and the light pipe, the gap selected such that the reflective surface can propagate an evanescent wave at a point where any of a plurality of light rays traveling through the light pipe are internally reflected at a boundary between the overlay portion and reflective surface. 


Allowable Subject Matter
Claims 2, 4-10, 12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 5, while light pipe assemblies including a light pipe extending from a proximal end to an opposing distal end and defining a surface comprising an emitting portion and an overlay portion comprising a plurality of pipe optical elements formed therein and protruding from the surface, the light pipe comprising a material capable of transmitting light with a first refractive index; and a reflective surface comprising a second refractive index greater than the first refractive index, the reflective surface disposed adjacent the overlay portion of the light pipe, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:


Claims 2, 4, 6-10 and 21 are allowed for being dependent on the allowed claim 5. 

With regard to claim 15, while lamp assemblies including a light pipe assembly, comprising: a light pipe extending from a proximal end to an opposing distal end and defining a surface comprising an emitting portion and an overlay portion comprising a plurality of pipe optical elements formed therein and protruding from the surface, the light pipe comprising a material capable of transmitting light with a first refractive index; and a reflective surface comprising a second refractive index greater than the first refractive index, the reflective surface disposed adjacent the overlay portion of the light pipe; at least one light source disposed adjacent the proximal end of the light pipe and capable of generating a plurality of light rays generally directed into the light pipe in a direction of the distal end; a housing; and a lens disposed adjacent the housing such that the lens and housing substantially surround the at least one light source, the light pipe, and the reflective surface, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:


Claims 12, 14, 16-18 and 22 are allowed for being dependent on the allowed claim 15. 

With regard to claim 19, while light pipe assemblies having a light pipe extending from a proximal end to an opposing distal end and defining a surface comprising an emitting portion and an overlay portion comprising a plurality of pipe optical elements formed therein and protruding from the surface, the light pipe comprising a material capable of transmitting light with a first refractive index; and a reflective surface comprising a second refractive index greater than the first refractive index, the reflective surface disposed adjacent the overlay portion of the light pipe; and at least one first light source disposed adjacent at least one end of the proximal end and the distal end of the light pipe and capable of generating a plurality of light rays generally directed into the light pipe from the at least one end; wherein the reflective surface comprises a material selected from the group consisting of a non-metallic material capable of reflecting light and a dielectric material capable of reflecting light, 
The light pipe assembly as disclosed above wherein the reflective surface is disposed adjacent the overlay portion such that a gap is formed between the reflective surface and the light pipe, the gap selected such that the reflective surface can propagate an evanescent wave at a point where any of a plurality of light rays traveling through the light pipe are internally reflected at a boundary between the overlay portion and reflective surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875